DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 03/30/2022 (“03-30-22 OA”), Applicant amended title, claims 1, 12, 13 and 18 while canceling claims 9, 10 and 17 and adding new claims 21-23. 
Pending claims 1-8, 11-16 and 18-23 are examined on their merits, infra. 
Response to Arguments
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 1 of the 03-30-22 OA. 
Applicant’s amendments to claim 18 have overcome the objection to claims as set forth under line item number 2 of the 03-30-22 OA. 
Applicant’s amendments to claim 18 have overcome the 35 USC 112(b) indefiniteness rejections of claims 18-20 as set forth under line item number 3 of the 03-30-22 OA. 
Applicant’s amendments to independent claim 1 and independent claim 12 have overcome the prior art rejections based at least in part on Hiner as set forth under line item number 4 of the 03-30-22 OA. 
Applicant’s amendments to independent claim 1 and independent claim 12 have overcome the prior art rejections based at least in part on Li as set forth under line item number 5 of the 03-30-22 OA.
Applicant’s amendments to independent claim 18 have not overcome the prior art rejections based at least in part on Hiner as set forth under line item number 4 of the 03-30-22 OA. 
Specifically, the amendments to independent claim 18 have remedied the objection to claims and 35 USC 112(b) indefiniteness rejections, but have not overcome the prior art rejections. 
The amendments to independent claim 18 have changed the scope of claim 18 and necessitated the final rejection, infra.   
Claim Objections
Claim 18 is objected to because of the following minor typographical informality: the capitalization of Redistribution Line should be uncapitalized.  Appropriate correction is required.

A. Prior art rejections based on primary reference Hiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by US 9,653,428 B1 to Hiner et al. (“Hiner”).
Regarding independent claim 18, Hiner teaches a package (see title) comprising:
a plurality of device dies 211-Die2 / 212-Die1 (“functional dies”; Figures 2E-2M; column 11, lines 16-21);
an interconnect die 216b (“connect die” Figures 2E-2M; column 11, lines 55-61), wherein the interconnect die 216b electrically interconnects two of the plurality of device dies 211-Die2 / 212-Die1 (see column 11, lines 55-61);
an interconnect structure 246 (“redistribution structure”; Figures 2E-2M; column 5, line 55-column 6, line 3) comprising a plurality of redistribution lines 248 (“conductive lines”; Figures 2E-2M; column 5, line 55-column 6, line 3), wherein the plurality of redistribution lines 248 are distributed in a plurality of Redistribution Line layers 247 (“dielectric layers”; Figures 2E-2M; column 5, line 55-column 6, line 3), and wherein the interconnect die 216b is free (i.e., the connect die 216 appears to only contain interconnects for electrically interconnection between attached dies) from active devices and passive devices therein; and
a plurality of through-vias 214 (“interconnect structures”; Figures 2A-2M; column 4, lines 25-34. Number 214 is a through-via that goes through the encapsulant 231), wherein each through-via in the plurality of through-vias is in physical contact (see Figure 2A with Figures 2F-2M; 214 is touching 211/212) with one device die in the plurality of device dies 211-Die2 / 212-Die1 and one redistribution line in the plurality of redistribution lines (i.e., see Figure 2J: 214 touches 246 with 248).
Regarding claim 19, Hiner teaches wherein the interconnect die 216b comprises a semiconductor substrate (i.e., silicon as per column 6, lines 40-50 and column 7, line 59 – column 8, line 3), and the semiconductor substrate is free (i.e., no vias are shown or described in the connect die) from through-vias penetrating through the semiconductor substrate.
Allowable Subject Matter
Independent claim 1 is allowed, because the allowable subject matter of now canceled dependent claim 10 and intervening claim 9 as set forth under line item number 6 of the 03-30-22 OA have been incorporated into parent claim 1. 
	Dependent claims 2-8, 11 and 21 are allowed, because they depend on allowed claim 1.  

Independent claim 12 is allowed, because the allowable subject matter of now canceled dependent claim 17 as set forth under line item number 6 of the 03-30-22 OA has been incorporated into parent claim 12. 
	Dependent claims 13-16 and 22 are allowed, because they depend on allowed claim 12.  

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for allowance of claim 20 are set forth under line item number 7 of the 03-30-22 OA. 
Dependent claim 23 contains allowable subject matter, because it depend on the allowable subject matter of claim 20. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
28 June 28, 2022
/John P. Dulka/Primary Examiner, Art Unit 2895